Exhibit 10.1

    
COMPUTER SCIENCES CORPORATION


2004 INCENTIVE PLAN


FISCAL YEAR 2014 CEO STOCK OPTION


AWARD AGREEMENT




1.Grant of Award.
This Agreement (“Agreement”) is made and entered into as of May 20, 2013 (the
“Grant Date”) by and between Computer Sciences Corporation, a Nevada corporation
(the “Company”), and J. Michael Lawrie, a full-time employee of the Company
and/or one or more of its subsidiaries (the “Employee”).
This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Computer Sciences
Corporation 2004 Incentive Plan (the “Plan”) and this Agreement. Except as
defined in Appendix A or as otherwise defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.
This Award is being granted pursuant to Section 2(c)(1) of the Employment
Agreement.
This Award is subject to the data privacy provisions set forth in Appendix B.
The Company hereby grants to the Employee, and the Employee hereby accepts, an
option to purchase 262,369 shares of Common Stock (the “Option Shares”) at an
exercise price of $44.65 per share (the “Exercise Price”), which option shall
expire at 5:00 p.m., California, U.S.A. time, on May 20, 2023 (the “Expiration
Date”) (the “Option”). The Option shall not initially be exercisable to purchase
any Option Shares; provided, however, that upon each of the dates indicated
below, the Option shall become exercisable to purchase (“vest with respect to”)
the number of the Option Shares indicated below across from such date:
Number of Option Shares Vesting            Date
87,457                May 20, 2014
87,456                May 20, 2014
87,456                May 20, 2016


2.Effect of Termination of Employment; Leave of Absence; Change in Control.
(a)Termination of Employment for Good Reason or Other than for Cause, Death or
Disability prior to April 1, 2017. If, prior to April 1, 2017, the Employee's
status as an employee of the Company or any of its subsidiaries is terminated
(the date of such termination, the “Employment Termination Date”) either (1) by
the Company without “Cause,” or (2) by the Employee for “Good Reason” (as each
quoted term is defined in the Employment Agreement), then (a) the portion of the
Option that has not vested on or prior to such date shall terminate on such
date, and (b) except as otherwise provided in Section 2(c), the remaining vested
portion of the Option shall terminate upon the earlier of the Expiration Date or
the second anniversary of the Employment Termination Date.
(b)Termination of Employment Other than for Cause or by Employee for any Reason
on or after April 1, 2017. If the Employee's status as an employee of the
Company or any of its subsidiaries is terminated on or after April 1, 2017,
either (1) by the Company without Cause, or (2) by the Employee for




--------------------------------------------------------------------------------

Exhibit 10.1

any reason, then the Option shall terminate upon the earlier of the Expiration
Date or the fifth anniversary of the Employment Termination Date.
(c)Termination at Age 62 or Older Other than due to Cause, Death or Disability.
If the Employee's status as an employee of the Company or any of its
subsidiaries is terminated at age 62 or older for no reason, or for any reason
other than Cause, death or Disability, then the portion of the Option that has
not vested on or prior to such date shall terminate on such date, and the
remaining vested portion of the Option shall terminate upon the earlier of the
Expiration Date or the third anniversary of the Employment Termination Date.
(d)Leave of Absence. If, prior to the exercise of the Option in full, the
Employee takes a leave of absence (including a military leave of absence), the
Employee and the Company each reasonably anticipate that the Employee will
return to active employment and either (x) the leave of absence is to be for not
more than six months or (y) at all times during the leave of absence the
Employee has a statutory or contractual right to return to work, then:
(i)while on leave of absence the Employee shall be treated as if he were an
active employee;
(ii)if the Employee's leave of absence is terminated and the Employee does not
return to active employment, the date of the end of the leave of absence shall
be treated as the date on which the Employee has a termination of employment;
and
(iii)if the Employee's leave of absence is terminated and the Employee returns
to active employment, he shall be treated as if active employment had continued
uninterrupted during the leave of absence.
(e)Death or Disability. If the Employee's status as an employee of the Company
or any of its subsidiaries is terminated by reason of the death or “Disability”
of the Employee (as such quoted term is defined in the Employment Agreement),
then (1) the portion of the Option that has not vested on or prior to the
Employment Termination Date shall fully vest on such date and (2) the Option
shall terminate upon the earlier of the Expiration Date or the fifth anniversary
of the Employment Termination Date.
(f)Termination for Cause. If the Employee's status as an employee of the Company
or any of its subsidiaries is terminated for Cause, then both the vested and
unvested portion of the Option shall terminate on such date.
(g)Other Termination. If the Employee's status as an employee of the Company or
any of its subsidiaries is terminated under conditions not elsewhere described
in this Section 2, then (1) the portion of the Option that has not vested on or
prior to the Employment Termination Date shall terminate on such date and (2)
the remaining vested portion of the Option shall terminate upon the earlier of
the Expiration Date or three months after the Employment Termination Date.
(h)Death Following Termination of Employment. Notwithstanding anything to the
contrary in this Agreement, if the Employee shall die at any time after the
termination of his status as an employee of the Company or any of its
subsidiaries and at a time when the Option is vested and exercisable, then the
Option shall remain exercisable until, and shall terminate upon, the earlier of
the Expiration Date or the fifth anniversary of the date of such death.
(i)Acceleration of Option; Change in Control.
(i)The Committee, in its sole discretion, may accelerate the exercisability of
the Option at any time and for any reason.
(ii)Notwithstanding anything to the contrary in this Agreement, upon a Change in
Control: (1) the portion of the Option then outstanding that has not vested on
or prior thereto shall fully vest and (2) the Option shall remain exercisable
until, and shall terminate upon, the earlier of the Expiration Date or, if
applicable, the fifth anniversary of the date of the Employee's death.
(j)Certain Events Causing Termination of Option. Notwithstanding anything to the
contrary in this Agreement, the Option shall terminate upon the consummation of
any of the following events,




--------------------------------------------------------------------------------

Exhibit 10.1

or, if later, the thirtieth day following the first date upon which such event
shall have been approved by both the Board of Directors and the stockholders of
the Company, or upon such later date as shall be determined by the Committee:
(i)the dissolution or liquidation of the Company;
(ii)a sale of substantially all of the property and assets of the Company,
unless the terms of such sale shall provide otherwise; or
(iii)a reorganization, merger or consolidation of the Company that results in
the outstanding securities of any class then subject to the Option being
exchanged for or converted into cash, property and/or securities not issued by
the Company, unless the terms of such reorganization, merger or consolidation
provide otherwise.
3.Payment of Taxes.
(a)If the Company is obligated to withhold an amount on account of any federal,
state or local tax imposed as a result of the exercise of the Option
(collectively, “Taxes”), including, without limitation, any federal, state or
other income tax, or any F.I.C.A., state disability insurance tax or other
employment tax, then, concurrently with such exercise, the Employee shall pay to
the Company, by check, the minimum aggregate amount that the Company is so
obligated to withhold, as such amount shall be determined by the Company (the
“Minimum Withholding Liability”); provided, however, that the Employee may
instead, on or before the exercise of the Option, irrevocably elect to pay all
or any part of the Minimum Withholding Liability by either of the following
methods:
(i)pursuant to the Company's cashless exercise program; or
(ii)by instructing the Company to withhold shares of Common Stock otherwise
issuable upon such exercise of the Option (such withholding to be valued on the
basis of the aggregate Fair Market Value of the withheld shares on the date of
such exercise); and
provided that the Company is not then prohibited from purchasing or acquiring
such shares of Common Stock, and provided, further, however, that if all of such
payment is made by check and/or pursuant to the Company's cashless exercise
program, then the Employee shall be entitled, but not obligated, so to pay an
amount that is greater than the Minimum Withholding Liability.
(b)The Employee acknowledges that the Company has not made any representation or
given any advice to the Employee with respect to Taxes.
4.Recoupment and Forfeiture.
(a)Refund of Option Gains; Termination of Options. If the Employee breaches any
of the covenants set forth in Section 4(b)(i), (ii) or (iii) hereof during the
Applicable Restrictive Period for such exercise, then:
(i)Refund of Option Gains. If the Employee has exercised the Option within the
one year period prior to the occurrence of the Employee's breach of any of the
covenants set forth in Section 4(b)(i), (ii) or (iii) hereof, the Employee shall
immediately deliver to the Company with respect to such exercise, an amount in
cash equal to:
(A)the aggregate Fair Market Value, determined as of the Option Exercise Date,
of the shares of Common Stock issued upon such exercise; minus
(B)the aggregate exercise price paid, whether in cash or by the delivery or
withholding of shares of Common Stock, upon such exercise.
(ii)Termination of All Options. All outstanding Options shall be terminated and
forfeited.
(b)Triggering Events. The events referred to in Section 4(a) hereof are as
follows:
(i)Non-Disclosure and Non-Use of Confidential Information. The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee's employment
at the Company for the




--------------------------------------------------------------------------------

Exhibit 10.1

benefit of the Company) during the period of including during his employment
with the Company or at any time thereafter. The Employee agrees to take all
reasonable steps and precautions to prevent any unauthorized disclosure, use,
copying or duplication of Confidential Information.
(ii)Non-Solicitation of the Company's Employees, Clients, and Prospective
Clients. During the time of the Employee's employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Board, engage in any of the conduct described in paragraphs (A)
and (B) below, either directly or indirectly, individually or as an employee,
agent, contractor, consultant, member, partner, officer, director or stockholder
(other than as a stockholder of less than 5% of the equities of a publicly held
corporation) or in any other capacity for any person, firm, partnership or
corporation:
(A)hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;
(B)solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.
(iii)Non-Competition. During the time of the Employee's employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Board, either directly or indirectly, as an
employee, agent, contractor, consultant, partner, member, officer, director or
stockholder (other than as a stockholder of less than 5% of the equities of a
publicly traded corporation), wherever the Company is marketing or providing its
services or products, participate in any activity as, or for, a Competitor of
the Company which is the same or similar to the activities in which the Employee
was involved at the Company.
(c)Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall be
released from (i) all of his obligations under Section 4(a) hereof in the event
that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his obligations under Section 4(a)
hereof in the event that the Committee shall determine, in its sole discretion,
that such release is in the best interests of the Company.
(d)Effect on Other Rights and Remedies. The rights of the Company set forth in
this Section 4 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 4(b) hereof.
(e)Reasonableness. The Employee agrees that the terms and conditions set forth
in Section 4 hereof are fair and reasonable and are reasonably required for the
protection of the interests of the Company. If, however, in any judicial
proceeding any provision of Section 4 hereof is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.
(f)Clawback. As an additional condition of receiving this Award, the Employee
agrees and acknowledges that the Award shall be subject to repayment to the
Company in whole or in part in the event of a financial restatement or in such
other circumstances as may be required by applicable law or as may be provided
in any clawback policy that is adopted by the Company.
5.Adjustments. In the event that the outstanding securities of the class then
subject to the Option are increased, decreased or exchanged for or converted
into cash, property and/or a different number or kind of securities, or cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split




--------------------------------------------------------------------------------

Exhibit 10.1

or the like, or in the event that substantially all of the property and assets
of the Company are sold, then, unless such event shall cause the Option to
terminate pursuant to Section 2(e) hereof, the Committee shall make appropriate
and proportionate adjustments in the number and type of shares or other
securities or cash or other property that may thereafter be acquired upon the
exercise of the Option; provided, however, that any such adjustments in the
Option shall be made without changing the aggregate Exercise Price of the then
unexercised portion of the Option.
6.Exercise. The Option shall be exercisable during the Employee's lifetime only
by the Employee or by his guardian or legal representative, and after the
Employee's death only by the person or entity entitled to do so under the
Employee's last will and testament or applicable intestate law. The Option may
only be exercised by the delivery to the Company of a written notice of such
exercise, in the form specified by the Company, which notice shall, among other
things, specify the number of Option Shares to be purchased and the aggregate
Exercise Price for such shares, together with payment in full of such aggregate
Exercise Price by check or pursuant to the Company's cashless exercise program;
provided, however, that payment of such aggregate Exercise Price may instead be
made, in whole or in part, by the delivery to the Company of shares of Common
Stock (including Option Shares otherwise issuable upon such exercise), which
delivery effectively transfers to the Company good and valid title to such
shares, free and clear of any pledge, commitment, lien, claim or other
encumbrance (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the date of such exercise), provided that the Company is not
then prohibited from purchasing or acquiring such shares of Common Stock.
7.
Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
(a)by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls
Church, VA 22042; or
(b)by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
8.Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to the
contrary in this Agreement, no Option Shares purchased upon exercise of the
Option, and no certificate representing all or any part of such shares, shall be
issued or delivered if, in the opinion of counsel to the Company, such issuance
or delivery would cause the Company to be in violation of, or to incur liability
under, any securities law, or any rule, regulation or procedure of any U.S.
national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company.
9.Nontransferability. Neither the Option nor any interest therein may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner other than by will or the laws of descent and distribution.
10.Plan. The Option is granted pursuant to the Plan, as in effect on the Grant
Date, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that no such amendment
shall deprive the Employee, without his consent, of the Option or of any of the
Employee's rights under this Agreement. The interpretation and construction by
the Committee of the Plan, this Agreement, the Option and such rules and
regulations as may be adopted by the Committee for




--------------------------------------------------------------------------------

Exhibit 10.1

the purpose of administering the Plan shall be final and binding upon the
Employee. Until the Option shall expire, terminate or be exercised in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee or any other person or entity then entitled
to exercise the Option.
11.Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until the
Option shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Agreement.
12.Nature of Company Option Grants. The Employee acknowledges and agrees that:
(a)the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive any future Option grants, or any benefits
in lieu of Options, even if the Employee has repeatedly received Option grants
in the past;
(c)all decisions with respect to future grants of Options by the Company will be
at the sole discretion of the Company;
(d)the Employee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee's employment relationship at any time with or
without Cause;
(e)the Employee is voluntarily participating in the Plan;
(f)in the event that the Employee is not an employee of the Company, the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Option grant will not be interpreted to
form an employment contract with the Employer or any Subsidiary of the Company;
(g)the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;
(h)if the underlying Option Shares do not increase in value, the Option will
have no value; and
(i)if the Employee exercises the Option, the value of the Option Shares acquired
upon exercise may increase or decrease in value, even below the Exercise Price;
13.Successors. The Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Employee
and his heirs, beneficiaries, legatees and personal representatives, on the
other hand.
14.Entire Agreement; Amendments and Waivers. The Agreement embodies the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto. None of the terms and conditions of the Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation. A waiver by
either party at any time of compliance with any of the terms and conditions of
the Agreement shall not be considered a modification, cancellation or consent to
a future waiver of such terms and conditions or of any preceding or succeeding
breach thereof, unless expressly so stated.
15.Governing Law; Consent to Jurisdiction. The Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Nevada,
United States of America, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction. Any action, suit or
proceeding to enforce the terms and provisions of the Agreement, or to resolve
any dispute or controversy arising under or in any way relating to the
Agreement, may be brought in the state courts for the County of Washoe, State of
Nevada, United States of America, and the parties hereto hereby consent to the
jurisdiction of such courts.




--------------------------------------------------------------------------------

Exhibit 10.1

16.Language. If the Employee has received the Agreement or any other document
related to the Plan translated into a language other than English, and the
translated version is different than the English version, the English version
will control.
17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future Options that may be granted under the Plan by electronic
means or to request the Employee's consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
18.Severability. Any provision of the Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of the Agreement invalid, illegal or
unenforceable in any other jurisdiction.
IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the Grant Date.
COMPUTER SCIENCES CORPORATION


By: ______________________________
William L. Deckelman, Jr.
Executive Vice President and
General Counsel












EMPLOYEE
___________________________________________
J. Michael Lawrie


The Employee acknowledges receipt of the Plan and a Prospectus relating to this
award, and further acknowledges that he has reviewed this Agreement and the
related documents and accepts the provisions thereof.

___________________________________________




Appendix A
19.Definitions.
For purposes of this Agreement:




--------------------------------------------------------------------------------

Exhibit 10.1

(a)“Applicable Restrictive Period” shall mean, with respect to each exercise of
an Option, the period set forth in Section 4(b)(i), (ii) or (iii) hereof,
respectively.
(b)“Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 4(b)(ii)(B) and (ii) the date of the termination of the Employee's
employment with the Company for any reason.
(c)“Change in Control” means the consummation of a “change in ownership” of the
Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, and in each
case, as defined under Code Section 409A.
(d)“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company's business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company's
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world. A non-exhaustive list of the
Company's Competitors includes Accenture, Xerox/ACS, HP/EDS, General Dynamics,
IBM, L-3 Communications, Lockheed Martin, Northrop Grumman, Dell/Perot Systems,
SAIC, Oracle/Sun Microsystems, Unisys Corporation, Infosys, WiPro, Tata,
Cognizant, or any subsidiary or affiliate thereof.
(e)“Common Stock” means the Common Stock, par value $1.00 per share, of the
Company.
(f)“Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company's business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other party with whom the Company
agrees to hold information in confidence, whether patentable, copyrightable or
protectable as trade secrets or not. Confidential Information does not include
information which is (i) already known by the Employee without an obligation of
confidentiality, (ii) publicly known or becomes publicly known through no
unauthorized act of the Employee, (iii) rightfully received from a third party
without an obligation of confidentiality, (iv) disclosed without similar
restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.
(g)“Employment Agreement” shall mean the Employment Agreement made and entered
into, as of the 7th day of February 2012, by and between the Company and the
Employee.
(h)“Option Exercise Date” shall mean, with respect to each exercise of an
Option, the date upon which such Option is exercised.
(i)“Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 4(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee's employment with the Company for any reason and in each case whose
identity




--------------------------------------------------------------------------------

Exhibit 10.1

became known to the Employee in connection with the Employee's relationship with
or employment by the Company.
Appendix B
20.Data Privacy.
(a)In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and/or the Employer may:
(i)collect and use certain personal data regarding the Employee, including,
without limitation, the Employee's name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
salary, nationality and tax residence, and any details regarding the terms and
conditions, grant, vesting, exercise, cancellation, termination and expiration
of all stock options and other stock based incentives granted, awarded or sold
to the Employee by the Company (collectively, the “Data”);
(ii)transfer the Data to any third parties who may be involved in the
implementation, administration and/or management of the Plan, which recipients
may be located in the Employee's country or in other countries that may have
different data privacy laws and protections than the Employee's country;
(iii)transfer the Data to a broker or other third party with whom the Employee
has elected to deposit any Option Shares acquired upon exercise of the Option;
and
(iv)retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee's participation in the Plan.
(b)The Employee hereby explicitly and unambiguously consents to the collection,
use, transfer and retention of the Data, as described in this Agreement, in
electronic or other form, for the exclusive purpose of implementing,
administering, managing and accounting for the Employee's participation in the
Plan.
(c)The Employee understands that by contacting his local human resources
representative, the Employee may:
(i)view the Data;
(ii)correct any inaccurate information included within the Data;
(iii)request additional information regarding the storage and processing of the
Data; and
(iv)request a list with the names and addresses of any potential recipients of
the Data.
(d)The Employee understands that he may refuse or withdraw the consents herein,
in any case without cost, by contacting in writing his local human resources
representative. The Employee understands, however, that refusing or withdrawing
his consent may affect his ability to participate in the Plan. For more
information on the consequences of the Employee's refusal to consent or
withdrawal of consent, the Employee understands that he may contact his local
human resources representative.




